Citation Nr: 0300933	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  00-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
February 1990.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1999 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for pancreatitis.  


FINDING OF FACT

The veteran has chronic pancreatitis which began during 
his period of service.


CONCLUSION OF LAW

Pancreatitis was incurred during active military service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. § 5100 
et seq.; 38 C.F.R. § 3.159.  The VCAA eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well-grounded).  The 
VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.159 (2002). The file shows that through 
correspondence, the rating decision dated in August 1999, 
and the statement of the case dated in December 1999, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  The notices sent to the veteran 
discussed the available evidence and informed him that 
service connection for pancreatitis was being denied 
because the evidence did not show that pancreatitis was 
incurred in or aggravated by active service.  The Board 
therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim. 38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.159 
(2002).  In this regard, VA has attempted to obtain all 
relevant medical records identified by the veteran.  The 
veteran was provided a Board hearing in May 2001.  He was 
given a VA examination in October 2002.  Thus the Board 
finds that the RO has provided the requisite assistance to 
the veteran in obtaining evidence regarding the claimed 
disability. 

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See  Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Evidence

The veteran served on active duty in the Navy from 
December 1980 to February 1990.  His service medical 
records indicate that he was seen in January 1983 with 
complaints of abdominal pain on both sides for the 
previous five days.  He stated that he was experiencing a 
constant cramping sensation and that his pain had started 
on his left side and then moved to his right.  He 
indicated that his pain was worse after having eaten.  He 
had no nausea or vomiting.  He was assessed with simple 
low back pain.  His separation examination from February 
1990 contains no indication of any continuing disability 
from this episode.

Medical records submitted from January 1998 to July 2002 
show the veteran being seen in January 1998 with 
complaints of abdominal pain for the previous year.  He 
reported experiencing abdominal pain, fecal urgency, and 
diarrhea.  These symptoms occurred two to three hours 
after meals.  He was assessed with irritable bowel 
syndrome.  Follow up records show the veteran continuing 
to experience these symptoms over the next few months, and 
indicating the presence of loose and liquid stools despite 
attempts to alter his diet.  In February 1999, the veteran 
was hospitalized for an endoscopic retrograde 
cholangiopancreatography (ERCP).  Following this he 
developed post ERCP pancreatitis.  He had left-sided chest 
pain and a fever, and was found to have left-sided pleural 
effusion.  In April 1999 he was indicated to be doing 
better with medication.  Later medical records show the 
veteran continuing to be treated for pancreatitis, and 
being stable on pancreatic enzyme replacement.  
Improvement in his symptoms was noted with use of Creon.

The veteran filed his claim for service connection for 
pancreatitis in May 1999.
In August 1999, the RO issued a decision denying the 
veteran's claim for service connection for pancreatitis.

In May 2001, the veteran appeared at a hearing in 
Washington D.C. before the undersigned member of the 
Board.  He testified that he had abdominal pains and 
cramping following meals while he was in service in 
January 1983.  He stated that these pains continued and 
that he altered his diet, but still had abdominal pains 
with cramping followed by diarrhea.  He indicated that he 
was placed on Creon, which helped his condition, but that 
he still had difficulty with cramping after eating fatty 
foods.  He stated that his attack in 1983 was a sudden 
pain which started on the left side of his back and 
radiated over to the right side, with most of the pain 
being in his lower back.  He reported that he had intense 
pain which came and went, and was partially relieved when 
he would have diarrhea, but which still left a constant 
pain which was worse when he would move.  He stated that 
occasionally his pain would cause him to become nauseous 
and vomit.  He reported that currently he was taking Creon 
with his meals and watching his diet, but still 
experienced problems with cramping and diarrhea 
approximately three to four times a month.  He reported 
that his private doctor, Dr. M. Anwar, stated that his 
military records showed clear symptoms of pancreatitis at 
a young age.  His representative indicated that the 
veteran's doctor had been asked to provide an opinion 
regarding whether the veteran's current condition was the 
same condition which he experienced in service.
    
In a letter dated in June 2001, Dr. Anwar indicated that 
he had followed the veteran for upper abdominal pain for 
over four years.  Dr. Anwar stated that the veteran's pain 
had been present for some time and that no cause had been 
found.  An upper GI endoscopy was normal.  The pain was 
suggestive of a pancreatic origin, and when the veteran 
was given pancreatic enzymes with food, the pain would 
disappear.  Dr. Anwar stated that a sphincterotomy was 
performed, after which the veteran developed pancreatitis 
which required hospitalization and led to the development 
of a left pleural effusion.  Once the pleural effusion was 
healed the veteran's abdominal pain was almost gone.  Dr. 
Anwar stated that the veteran was feeling better and was 
markedly improved, but still needed pancreatic enzymes for 
help with his symptoms.  He indicated that the veteran had 
reported to him that he had experienced similar pain since 
he was 20 years old, and that no cause for the pain had 
been found.  He stated that he did not know the cause of 
the stricture but that it had been present for some time 
and had been giving the veteran non-specific symptoms.  He 
indicated his opinion that review of the veteran's medical 
records from 1983 and 1984 suggested that the veteran's 
symptoms were consistent with a stricture at the ampulla.  
He further stated his belief that the veteran did not 
currently need additional treatment, and indicated that 
the veteran would be followed conservatively and that 
pancreatic enzymes should be substituted. 

In October 2002, the veteran was given a VA examination 
regarding his pancreatitis.  The examiner reported the 
veteran's medical history, and noted that there was no 
mention of recurrent chronic abdominal pain in the records 
from the veteran's period of service.  It was noted that 
there was only one entry where pain in the sides was 
mentioned, and the impression at that time was low back 
pain.  The examiner's impression was ampullary stenosis of 
unclear cause.  The examiner noted that the veteran's 
pancreatitis was secondary to ERCP, and that ampullary 
stenosis was diagnosed and there was no mention of the 
changes of chronic pancreatitis in the pancreatogram.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
A review of the evidence of record establishes that the 
veteran was seen for abdominal pains while in service.  He 
has presented testimony before the Board that his 
abdominal pains continued after his treatment in service, 
despite his alteration of his diet and use of medication.  
In February 1999 he underwent an ERCP, and developed 
pancreatitis following the ERCP.  He has been diagnosed 
with chronic pancreatitis, which is currently stable with 
pancreatic enzyme replacement.  His private physician has 
submitted an opinion stating that the symptoms the veteran 
exhibited during his treatment in service are consistent 
with the pancreatic disability which he presently has.  
The Board notes in this regard that this opinion 
represents the only competent evidence in the record 
regarding the etiology of the veteran's pancreatitis.  As 
such, it must be viewed as being highly probative as to 
the claim.

Upon consideration of the above evidence, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is at least as likely as not that the 
veteran's chronic pancreatitis was incurred while in 
service.  Therefore, by extending the benefit of the doubt 
to the veteran, the Board concludes that service 
connection for pancreatitis is warranted. 


ORDER

Service connection for pancreatitis is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

